DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-9, and 11-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Selan1.
Regarding claim 1, Selan teaches a method for displaying an image via a display device to reduce or eliminate visual artifacts, the method comprising (note the method is addressed through the functions below which lead to a reduction or elimination of visual artifacts naturally although it is noted the preamble is given weight in so much as the below functions must in some way lead to a reduction or elimination of visual artifacts, likely through application of the below steps; in light of this see Selan as applied below and note Selan in paragraph 0070 teaches the process “mitigates the sampling artifiacts (jagged lines) described herein to improve the display performance of the HMD 100”):
receiving an original frame of reference (see Selan, paragraphs 0063-0067 and figures 7-8 teaching the display device HMD “may send camera pose data 805 to an executing application 407 that is configured to output a frame of pixel data” and this includes a “first subset of this pixel data is associated with the first display panel 104(1), a first image, a first virtual camera, and/or a first eye of the user wearing the HMD” where the “camera pose data 805 informs the application 407 regarding how to render a next frame…in accordance with the pose data” and the “camera pose data 805 may include a first rotated camera orientation associated with a first image for the frame that is to be rendered on the first display panel 104(1), and this first rotated camera orientation specifies (or indicates) that a first virtual camera, of the pair of virtual cameras, is rotated, relative to an upright camera orientation, in a first direction (e.g., a counterclockwise direction)” such that the original frame of reference received is the determination of the “upright camera orientation” corresponding to the “upright” display panels as seen in figure 7 such that determination and reception of this as the frame of reference determines then the rotations and counterrotations of the image frames as explained below such that the images are “for display on upright-oriented panels”);
determining a rotated device orientation of the display device (see Selan, supra teaching to determine the rotated device orientation as  through obtaining the pose of the HMD which determines the rotated device orientation of the display device with respect to the virtual camera such that for example the rotated device orientation is an “upright-oriented panels” display device facing a FOV defined by the virtual cameras from the “upright camera orientation” which will then be rotated from as explained below and thus for example the pose of the display device is determined which is a rotated device orientation of the display device as well as including that the display device is in an upright rotated orientation”);
modifying the original frame of reference to a rotated frame of reference that is determined by (1) the rotated device orientation and (2) another rotation amount (see Selan, paragraphs 0063-0067 and figure 8 teaching modifying the original frame of reference to a rotated frame of reference determined by the rotated device orientation such that the rotated device orientation at the particular pose of the HMD with upright display panels informs the view into the world and provides the “amount of rotation…relative to the upright camera orientation” where this another rotation amount or “amount of rotation” may be “within a range of 10 to 80 degrees, within a range of 20-70 degrees, within a range of 30-60 degrees, or within a range of 40-50 degrees” from the rotated device orientation or in other words “relative to the upright camera orientation” at the particular pose such that the “camera pose data 805” specifying the “counterrotated camera orientations” is a rotated frame of reference);
sampling data describing a virtual world at the rotated frame of reference to produce an intermediate image frame (see Selan, supra, teaching that the first “pair of images 809 have been rendered by the application 407 in accordance with the camera pose data 805, which included the counterrotated camera orientations” and “the application 407 natively renders the counterrotated camera orientations of the virtual cameras” such that this rendering is a first sampling of the data describing the virtual world viewed in the application and produces an intermediate image frame in images 809(1) and 809(2) and note that for example step 810 is a “resampling” step this shows that sampling has already occurred as explained above);
generating a final image frame by back-rotating the intermediate image frame to the original frame of reference (see Selan, paragraphs 0067-0070 and figure 8 teaching to generate a final image frame 811(1) (for example which is final as it is displayed on the panel 104(1) and is the frame sent to the framebuffer for immediate display) by back-rotating the intermediate image frame 809(1) through “counterrotating the images 809 of the frame” and “may resample the frame by rotating a first subset of pixel data of the frame associated with the first virtual camera in a first direction (e.g., a clockwise direction) to obtain a first subset of modified pixel data of a resampled frame that corresponds to a first rotated image 811(1)” which rotates the frames back to the original frame of reference with upright display panels in the determined pose/orienation); and
displaying the final image frame via the display device (see Selan, supra, where “the pair of rotated images 811 may be displayed on the upright-oriented display panels” and “the images are presented on the display panels 104…in an upright orientation…due to the rotation adjustments in the resampling operation(s) at block 810 that compensate for the counterrotated camera orientations that are provided in the camera pose data 805 to the application 407”).
Regarding claim 2, Selan teaches all that is required as applied to claim 1 above and further teaches wherein the another rotation amount is a predetermined rotation amount (see Selan, paragraph 0065 as explained above where the another rotation amount or “amount of rotation” may be “within a range of 10 to 80 degrees, within a range of 20-70 degrees, within a range of 30-60 degrees, or within a range of 40-50 degrees” or a “45-degree rotation” such that these ranges and this specific amount are a predetermined rotation amount), and modifying the original frame of reference to the rotated frame of reference comprises modifying [[a]]the predetermined rotation amount by the rotated device orientation (see Selan, paragraphs 0063-0067 and figure 8 teaching modifying the original frame of reference to a rotated frame of reference determined by the rotated device orientation such that the rotated device orientation at the particular pose of the HMD with upright display panels informs the view into the world and provides the “amount of rotation…relative to the upright camera orientation” meaning that the rotated device orientation at the pose with the upright camera orientation is modified by the predetermined amount).
Regarding claim 4, Selan teaches all that is required as applied to claim 1 above and further teaches wherein the original frame of reference comprises an original camera coordinate system, and wherein modifying the original frame of reference to the rotated frame of reference comprises rotating the original camera coordinate system to a rotated camera coordinate system (see Selan, paragraphs 0064-0067 and figure 8 teaching modifying the original frame of reference to a rotated frame of reference determined by the rotated device orientation such that the rotated device orientation at the particular pose of the HMD with upright display panels informs the view into the world and provides the “amount of rotation…relative to the upright camera orientation” such that the original frame of reference corresponds to this upright camera orientation which is an original camera coordinate system which is then rotated to the “counterrotated camera orientations” which is a rotated camera coordinate system).
Regarding claim 5, Selan teaches all that is required as applied to claim 1 above and further teaches wherein the final image frame comprises a virtual reality image (see Selan, paragraphs 0070-0071 and figures 8 and 9 where the HMD may be a “virtual reality (VR)…headset” shown on “HMD 100” such that the images are virtual reality images as further noted in paragraphs 0022-0024 teaching “immersing a user in a virtual reality (VR) environment” using the HMD 100 through presenting the series of image frames through the process above to generate VR images).
Regarding claim 6, Selan teaches all that is required as applied to claim 1 above and further teaches determining a type of content to be displayed, and wherein modifying the original frame of reference to the rotated frame of reference is additionally based on the type of content to be displayed (see Selan, paragraphs 0064-0067 teaching modifying the original frame of reference to a rotated frame of reference determined by the rotated device orientation such that the rotated device orientation at the particular pose of the HMD with upright display panels informs the view into the world and provides the “amount of rotation…relative to the upright camera orientation” and as in paragraph 0085 “the application 407 can determine how to render a scene in the next frame in accordance with the head position and orientation” and “is configured to predict a future position and/or orientation of the HMD based on current and/or past data” such that this is the HMD determining a type of content to be displayed is the type which must be rendered with regard to additional information such as “future prediction of head position and/or orientation” meaning that in the modifying which begins with determining the original rotation/orientation of the HMD and the upright panels then the rotated frame of reference is based the predicted head position content determined to be displayed).
Regarding claim 7, Selan teaches all that is required as applied to claim 1 above and further teaches wherein the intermediate image frame is one of a pair of stereoscopic image frames produced according to the method of claim 1 (see Selan, paragraphs 0063-0069 and figures 7 and 8 where the intermediate image frame discussed above is one of a “pair” as seen in figure 8 in images 809(1) and 809(2) which are a pair of stereoscopic image frames), and
wherein each stereoscopic image frame of the stereoscopic image frames is produced using a different angle of rotation for the rotated frame of reference (see Selan, paragraphs 0064-0067 teaching the first image 809(1) being an image rotated counterclockwise a certain amount and 809(2) being an image rotated clockwise another amount where these amounts are opposite each other and thus comprise different angles of rotation from upright).
Regarding claim 8, Selan teaches all that is required as applied to claim 1 and further teaches wherein sampling the data describing a virtual world at the rotated frame of reference comprises rotating a pattern of sampling positions to the rotated frame of reference (see Selan, paragraphs 0064-0067 teaching “the scenes in the pair of images 809 are counterrotated by a corresponding amount of rotation, based on the counterrotated camera orientations” such that “application 407 natively renders the counterrotated camera orientations of the virtual cameras” where the virtual cameras are responsible for sampling the virtual world such that the pattern of sampling positions is rotated where this rotated camera position with respect to the scene results in the rotated sample seen in images 809).
Regarding claim 9, Selan teaches all that is required as applied to claim 1 above and further teaches performing multi-sample anti-aliasing in a same pass as producing the intermediate image frame (see Selan, paragraph 0052 teaching that the “application 407 may, in the process of rendering a frame including images…perform various sampling steps itself such as super-sampling anti-aliasing” such that the rendering described above of the natively rendered frames includes such super sampling anti-aliasing above).
Regarding claims 11-12, 13, and 14-16, the instant claims are directed toward a “computing device” recited as comprising “a processor” and “memory storing instructions executable by the processor to…” perform the same steps as in the methods recited in similar claims 1-2, 4, and 6-8, respectively.  Selan teaches the steps of the method as fully explained above and further teaches such a method performed by a computing device with a processor and memory (see Selan, paragraph 0042 teaching the “processes described…represent a sequence of operations that can be implemented in hardware, software, firmware” and may be “computer executable instructions that, when executed by one or more processors, perform the…particular functions”; see also, Selan, paragraphs 0071-0075 teaching the “HMD” “includes one or more processors” and “computer-readable media 904 is shown as including various modules, such as instruction, datastores, and so forth, which may be configured to executed on the processor(s) 902 for carrying out the techniques, functionality, and/or operations described herein”).  In light of this, the limitations of claims 11-12, 13, and 14-16, correspond to the limitations of claims 1-2, 4, and 6-8, respectively; thus they are rejected on the same grounds as claims 1-2, 4, and 6-8, respectively.
Regarding claims 17-18, 19, and 20, the instant claims are directed toward an HMD comprising a “display” and “processor” and “memory…” working to perform functions which are the same as those performed in the methods of claims 1-2, 4, and 6, respectively.  Selan teaches the steps of the method as fully explained above and further teaches such a method performed with respect to an HMD comprising a processor and memory and display (see Selan, paragraphs 0071-0084 and figure 9 teaching the “HMD” “includes one or more processors” and “computer-readable media 904 is shown as including various modules, such as instruction, datastores, and so forth, which may be configured to executed on the processor(s) 902 for carrying out the techniques, functionality, and/or operations described herein” and also includes “display panels 104”).  In light of this, the limitations of claims 17-18, 19, and 20, correspond to the limitations of claims 1-2, 4, and 6-8, respectively; thus they are rejected on the same grounds as claims 1-2, 4, and 6-8, respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selan as modified.
Regarding claim 3, Selan teaches all that is required as applied to claim 1 and further teaches wherein the rotated frame of reference is rotationally offset to the original frame of reference by between approximately 20 degrees and approximately 30 degrees (see Selan, paragraphs 0063-0067 and figure 8 teaching modifying the original frame of reference to a rotated frame of reference determined by the rotated device orientation such that the rotated device orientation at the particular pose of the HMD with upright display panels informs the view into the world and provides the “amount of rotation…relative to the upright camera orientation” where this another rotation amount or “amount of rotation” may be “within a range of 20-70” from the rotated device orientation among other exemplary ranges).  
Thus Selan differs from the recited claim as the range of 20-30 degrees is not specifically taught.  However, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (See MPEP 2144.05 I) and here the claimed ranges lie inside ranges disclosed by the prior art.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Selan to choose values such as 20-30 degrees from the ranges disclosed in order to get a desired anti-aliasing effect that “mitigates the sampling artifacts (e.g., jagged lines) described herein to improve the display performance of the HMD” as suggested by Selan.  Furthermore the predictability of the art in this aspect of the technology is highly predictable and the specific modification would yield predictable results that sampling artifacts such as jagged lines would be reduced by using a range of 20-30 degrees as they would be using any range within the disclosed 20-70 degrees of Selan.  Thus the predictability of such a modification and of the art also tend to show obviousness of using this range within the range disclosed by Selan.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milner-Moore et al2 (“Milner-Moore”).
Regarding claim 10, Selan teaches all that is required as applied to claim 1 above but fails to specifically teach performing temporal anti- aliasing in a same pass as back-rotating the intermediate image frame (note that the claim does not limit the type of temporal anti-aliasing that may be used and thus any type of anti-aliasing which takes place with respect to a temporal parameter is considered temporal anti-aliasing).  While Selan does not specifically teach performing temporal anti-aliasing in the same pass as recited, Selan does teach performing other corrections in the same pass as back-rotating the intermediate image frame as in paragraph 0068 teaching a “resampling” step which “may include 
In the same field of endeavor relating to applying anti-aliasing techniques to display of images on a HMD, Milner-Moore teaches a “VR or AR system” where the “apparent viewpoint within the virtual environment moves with the head movement and in “the situation in which the user then moves his head to a new position and/or orientation 280” then “at the end of the movement, a new portion 290 is displayed by the HMD” such that Milner-Moore is also concerned with displaying images of a VR environment in sequence to maintain a sense of reality in VR (see Milner-Moore, paragraphs 0045-0048).  Milner-Moore goes on to teach when applying multi-sample anti-aliasing including the concept of rotating a frame of reference of samples that after these are performed then “a separate and standard temporal anti-aliasing technique (potentially as simple as a rolling average) may be used to blend dithered images over 2, 3, 4, or more frames”(see Milner-Moore, paragraphs 0089-00099 and figures 18-20).  Thus Milner-Moore provides a known technique applicable to the base device of Selan above such that “temporal anti-aliasing” may be applied to sequences of VR images being displayed with respect to a rotating user point of view of an HMD.
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Selan to apply the known technique of Milner-Moore as doing so would yield predictable results and result in an improved system.  The modification would yield predictable results given that Selan already teaches to apply additional “resampling” in a same pass as back-rotating the images and further teaches that the “process 800 may iterate to render multiple sequential frames during execution of application 407” such that it is already concerned with frames see Selan, paragraphs 0068-0070).  Milner-Moore then provides an applicable type of anti-aliasing which occurs over multiple sequential frames and this “temporal anti-aliasing” of Milner-Moore (see Milner-Moore, paragraphs 0098-0099 and figure 20) could be applied to the sequences of images being display similarly in Selan such that temporal anti-aliasing would be performed in the same pass as the back-rotation and the other resampling operations.  The results would yield an improved system as the images would be temporally anti-aliased and thus visually improved.
Response to Arguments
Applicant’s arguments, see “REMARKS”, filed 10/12/2020, with respect to the rejection(s) of claim(s) 1-8 and 10-20 under 35 U.S.C. 102 have been fully considered and are persuasive in light of the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Selan, Selan as modified and Selan as modified by Milner-Moore as variously applied and fully explained above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beets (NPL Reference 1 from IDS filed 4/18/2019) – Note that Beets teaches a rotation of a sampling grid by “20 to 30°” when using rotation to eliminate jaggies on a display.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504.  The examiner can normally be reached on Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US PGPUB No. 2020/0228788
        2 US PGPUB No. 2020/0018965